
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 547
		IN THE HOUSE OF REPRESENTATIVES
		
			June 15, 2009
			Mr. Driehaus
			 submitted the following resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		RESOLUTION
		Supporting the goals and ideals of
		  National Internet Safety Month.
	
	
		Whereas, during the 111th Congress, the House of
			 Representatives has passed several bills aimed at protecting children online
			 and promoting Internet safety education;
		Whereas, on July 9, 2008, the House of Representatives
			 passed H. Res. 1260 recognizing “National Internet Safety Month”;
		Whereas, on May 22, 2008, the Senate passed S. Res. 567
			 designating June 2008 as “National Internet Safety Month”;
		Whereas the Federal Trade Commission, in coordination with
			 several other Federal agencies, maintains OnGuard Online, a Web-based resource
			 to educate all Americans on Internet safety;
		Whereas law enforcement, educators, community leaders,
			 nonprofit organizations, and Internet service providers have sought to raise
			 awareness for Internet safety across the United States;
		Whereas America's youth will need to master the Internet
			 to stay competitive in a global information economy;
		Whereas there are more than 1,000,000,000 Internet users
			 worldwide;
		Whereas, in the United States, more than 35,000,000
			 children in kindergarten through grade 12 have Internet access;
		Whereas 93 percent of children between 12 and 17 years old
			 use the Internet;
		Whereas more than half of all of online children between
			 12 and 17 years old use an online social networking site;
		Whereas 43 percent of teens between 13 and 17 have
			 experienced cyberbullying within the past year;
		Whereas approximately 24 percent of students in grades 5
			 through 12 have hidden their online activities from their parents;
		Whereas 61 percent of the students admit to using the
			 Internet unsafely or inappropriately;
		Whereas 68 percent of parents have household rules about
			 what type of Internet sites their child can or cannot visit;
		Whereas approximately 56 percent of parents feel that
			 online bullying of children is an issue that needs to be addressed;
		Whereas 65 percent of parents report that after their
			 child has been on the Internet, they check to see what Web sites he or she
			 viewed;
		Whereas approximately 47 percent of parents feel that
			 their ability to monitor and shelter their children from inappropriate material
			 on the Internet is limited; and
		Whereas approximately 61 percent of parents want to be
			 more personally involved with Internet safety: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)supports the goals and ideals of
			 National Internet Safety Month;
			(2)recognizes that
			 National Internet Safety Month provides the citizens of the
			 United States with an opportunity to learn more about the importance of being
			 safe and responsible online;
			(3)commends and
			 recognizes national and community organizations for—
				(A)promoting the safe use of the Internet; and
				(B)providing
			 information and training that develops critical thinking and decision making
			 skills that are needed to use the Internet safely; and
				(4)calls on parents, educators, Internet
			 safety organizations, law enforcement, community leaders, Internet service
			 providers, and volunteers to increase their efforts to raise the level of
			 awareness for the need for online safety in the United States.
			
